Per Curiam : This was a bill in chancery filed by the plaintiffs in error in the circuit court of Cook county to enjoin the defendant in error from enforcing a rule adopted by the defendant in error known as the “anti-fraternity rule.” A demurrer was interposed to the bill and sustained and the bill dismissed for want of equity. The decree of the circuit court was affirmed by the Appellate Court for the First District, and this writ of error has been sued .out from this court to the Appellate Court to review the judgment of that court in affirming the decree of the circuit court. The questions raised upon this record are identical with those raised in the case of Wilson v. Board of Education of Chicago, 233 Ill. 464, and the decision in that case is decisive of this case. In accordance, therefore, with the holding of this court in that case, the judgment of the Appellate Court affirming the decree of the circuit court will be affirmed. T , . , Judgment affirmed.